Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 16 August 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 27.
My Beloved wife.
Ghent 16. August 1814

American News presses upon us with an interest still increasing, and which will soon be but too powerful. It is impossible that the Summer should pass over without bringing intelligence which will make our hearts ache; though I hope and trust that nothing will or can happen, that will break the Spirit of our Nation—We are but just now receiving the accounts of the arrival of the Reinforcements sent out in the Spring—Those of their Operations must soon follow—In Canada, we have done Nothing, while the superiority of force was unquestionably on our side! What are we to expect, when an overwhelming superiority will be on that of the Enemy?—We are catching at the Straws, of such trifles as the affairs of Sandy-Creek and Niagara, while the blow hangs over us, which we are told is to lay us prostrate at the mercy of our foe—God forbid! But either that, or a latent energy must be brought forth, of which we have as yet manifested no sign.
We had last Friday all the Americans in the City to dine with us—We sat down to table, twenty-two—The next Morning, Captain Angus, and Mr Connell left the town—The Captain returns to his ship, which is to sail on the 25th: instt.—Connell could not obtain passage in her; nor any other person but those expressly named, or charged with Dispatches.—The morning they went away, Captain Angus said to Mr Shaler, “well, I am going home, and what shall I say? the People will all be crowding about me for News—what shall I tell them”?—Says Shaler, tell them that the day before you left Ghent, you dined with the Commissioners, and all the Americans in the place; and that at this dinner, Mr A. gave for a Toast “Lawrence’s last Words.”—“Why, says Angus, do you think he meant any thing by it”?...“tell them the fact, says Shaler, and leave them to judge of that—”—It is true that Mr A. did give the Toast, but it is very strange that Shaler should have noticed and recollected it! If he had meant any thing, was it not much more probable that it would have been instantly felt by Captain Angus, himself a Naval Officer, than by a non-combatant Landsman?—Angus, did however finally suspect that Mr A, meant something—What is your opinion?
On Saturday the British Commissioners dined with us; that is to say, Lord Gambier & Dr: Adams—Mr Goulburn was unwell and sent an excuse—He met with the accident two days before of bursting a small blood-vessel, in the throat; and was advised to confine himself a day or two to the house; and to avoid speaking, as much as possible.
Lord Gambier was in Boston before the War of our Revolution; in the year 1770—He was then a boy, only twelve years old, and with his Uncle, who commanded there—He was also at New-York in 1778. during the War; and then commanded a Frigate.—He told me he had the happiness of being one of the Vice-Presidents of the English Bible-Society, and that they had been much gratified by a liberal act of the Bible Society in Boston—One of our Privateers had taken a parcel of Bibles, going out from the English Society to Halifax—The Boston Society, not succeeding in the attempt to purchase the Bibles and send them to their destination, made a collection, sufficient to pay for them, and sent the money to the Society in England—I told him I was a member of the Society in Boston, and we perfectly agreed that if all who call themselves Christians would read their Bibles attentively and practice on the precepts taught by them, honestly, there would be much less of Wars and fightings in the World than there is.
In the course of the Conversation at Table, there was some mention made of Jerome, and his beautiful wife—it was remarked by somebody that little Jerome was born in England— Mr Bayard very significantly asked Lord Gambier “how would your doctrine of allegiance apply in that case?—My lord laughed, and said, “we will not talk about that, now.”
I enquired of Dr: Adams, to what part of England his family belonged, but I could not find that we were consanguineous. He said they had belonged heretofore to Pembrokeshire in Wales; and had there possessed a considerable Estate, no part of which had however descended to the present Generation—That they had removed from thence some ages ago, and now or of late years had resided in the County of Essex.
On Sunday, we had two Gentlemen to dine with us; Relations of Mr Gallatin, who have come from Geneva, for the sake of seeing him—They are going to Amsterdam.
Mr Beasley has been ordered to quit London, and to reside at Brentford, a dirty Village, as he styles it, six Miles from the City—He is not to be permitted to go to London without a written application, for every time, and is to return always before Sunset. This is a measure professedly adopted in retaliation for a similar order given to Coll: Barclay, the British Agent for Prisoners at Washington—He is obliged to reside, and under the same Restrictions, at Bladensburg.
Mr Crawford has received his new Credentials, as Minister Plenipotentiary to Louis 18 king of France, and was to have his Audience to present them, last Sunday week; we have not heard from him since. Mr Todd remains at Paris, to be presented—Mr Gallatin proposes that Todd should return to America, in the John Adams, and his name is on her Passport—But the important object of being presented, may detain him at Paris untill it will be too late.
I have in a former Letter, mentioned to you a Mr: Meulemeester van Aken, and his family, from whom we have received many Civilities—Their’s is the only House in the City where we have been entertained—There, we have dined once and passed two Evenings; besides two others, at their Seat in the Country—Some of the Gentlemen have other acquaintances—I brought only one Letter, and that was merely a Letter of Credit.
The Sovereign Prince of the Netherlands has been nearly these three weeks at Bruxelles, where he declared himself Governor General of the Country, untill the Congress at Vienna shall finally decide to whom it is to belong.—His Proclamation at the same time gives them to understand that they will be united with Holland, and that he is to be their Sovereign—This is said to have given dissatisfaction to France; where the warlike Spirit appears not to have been extinguished—The Duke of Berri has been in England upon a mission surmised to be connected with this subject. A French Camp of 90000 men is announced to be assembling in Alsace—The English troops in Belgium are increasing in numbers, and are commanded by the hereditary Prince of Orange, who has been made an English General—There is much talk of War, but I believe it will all evaporate at the Congress.—The martial Spirit of the French army will be controuled by the pacific disposition of the Government, and the ambition of Austria will be curbed by the common interest and concurrence of the other Powers—England will yet Rule, as Lord of the Ascendant.
The ministerial English Papers still tell us we are not to have Peace—An Expedition said to be of 14000 Men is fitting out, to sail by the first of September, bound to America—Lord Hill has the command of it; and at a dinner last week, promised the Company that he would humble the Yankees, and reduce them immediately to submission.
The affair at Niagara was rather more important than had at first been stated.—The British force, by their own statement amounted to about 1500 regular troops; with Indians and Militia near as many—Their loss in killed, wounded and missing amount to more than 500— Our numbers were probably not much superior to their’s—They do not name the American commanding Officer, but their own account of the action bears unwilling testimony both to the skill of his dispositions, and to the valour of his troops.
With Love to Charles, I am ever faithfully yours
A.